Exhibit 10.31

CALIFORNIA GOLD CORP.
2014 EQUITY INCENTIVE PLAN


NONQUALIFIED STOCK OPTION AGREEMENT


This NONQUALIFIED STOCK OPTION AGREEMENT (the “Option Agreement”), dated as of
the 7th day of February 2014 and effective as of February 7, 2014 (the “Grant
Date”), is between California Gold Corp., a Nevada corporation (the “Company”),
and William D Meadow (the “Optionee”), a director, officer or employee of, or
consultant or advisor to, the Company or a subsidiary of the Company (a “Related
Corporation”), pursuant to the California Gold Corp. 2014 Equity Incentive Plan
(the “Plan”).


WHEREAS, the Company desires to give the Optionee the opportunity to purchase
shares of common stock of the Company, par value $0.001 (“Common Shares”) in
accordance with the provisions of the Plan, a copy of which is attached hereto;


NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto, intending to
be legally bound hereby, agree as follows:


1.            Grant of Option .  The Company hereby grants to the Optionee the
right and option (the “Option”) to purchase all or any part of an aggregate of
Two Million Four Hundred Sixty Thousand Two Hundred Twenty-Six (2,460,226)
Common Shares, on a post one-for-one hundred (1:100) reverse split basis.  The
Option is in all respects limited and conditioned as hereinafter provided, and
is subject in all respects to the terms and conditions of the Plan now in effect
and as it may be amended from time to time (but only to the extent that such
amendments apply to outstanding options).  Such terms and conditions are
incorporated herein by reference, made a part hereof, and shall control in the
event of any conflict with any other terms of this Option Agreement.  The Option
granted hereunder is intended to be a nonqualified stock option (“NQSO”) and not
an incentive stock option (“ISO”) as such term is defined in section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”).


2.            Exercise Price .  The exercise price of the Common Shares covered
by this Option shall be $0.50 per share, post one-for-one hundred (1:100)
reverse split.  It is the determination of the committee administering the Plan,
or in the absence of a committee, the Board of Directors (the “Committee”) that
on the Grant Date the exercise price was not less than the greater of (i) 100%
of the “Fair Market Value” (as defined in the Plan) of a Common Share, or (ii)
the par value of a Common Share.


3.            Term. Unless earlier terminated pursuant to any provision of the
Plan or of this Option Agreement, this Option shall expire on February __, 2019
(the “Expiration Date”), which date is not more than 10 years from the Grant
Date.  This Option shall not be exercisable on or after the Expiration Date.


4.           Exercise of Option .  The Option shall vest in twelve (12) equal
quarterly installments, beginning on the three (3) month anniversary of the date
hereof and every three months thereafter, provided that Optionee remains
continuously engaged as a director, officer or employee of, or consultant or
advisor to, the Company or a Related Corporation from the date hereof through
the applicable vesting date.
 
The Committee may accelerate any vesting date of the Option, in its discretion,
if it deems such acceleration to be desirable.  Once the Option becomes
exercisable, it will remain exercisable until it is exercised or until it
terminates.


5.           Method of Exercising Option.  Subject to the terms and conditions
of this Option Agreement and the Plan, the Option may be exercised by written
notice to the Company at its principal office.  The form of such notice is
attached hereto and shall state the election to exercise the Option and the
number of whole shares with respect to which it is being exercised; shall be
signed by the person or persons so exercising the Option; and shall be
accompanied by payment of the full exercise price of such shares. Only full
shares will be issued.


 
1

--------------------------------------------------------------------------------

 
 
 The exercise price shall be paid to the Company:


 (a)           in cash, or by certified check, bank draft, or postal or express
money order;


 (b)           through the delivery of Common Shares previously acquired by the
Optionee;


 (c)           by delivering a properly executed notice of exercise of the
Option to the Company and a broker, with irrevocable instructions to the broker
promptly to deliver to the Company the amount necessary to pay the exercise
price of the Option;


 (d)           in Common Shares newly acquired by the Optionee upon exercise of
the Option; or


 (e)           in any combination of (a), (b), (c) or (d) above.


In the event the exercise price is paid, in whole or in part, with Common
Shares, the portion of the exercise price so paid shall be equal to the Fair
Market Value of the Common Shares surrendered on the date of exercise.


Upon receipt of notice of exercise and payment, the Company shall deliver a
certificate or certificates representing the Common Shares with respect to which
the Option is so exercised. The Optionee shall obtain the rights of a
shareholder upon receipt of a certificate(s) representing such Common Shares.


Such certificate(s) shall be registered in the name of the person so exercising
the Option (or, if the Option is exercised by the Optionee and if the Optionee
so requests in the notice exercising the Option, shall be registered in the name
of the Optionee and the Optionee’s spouse, jointly, with right of survivorship),
and shall be delivered as provided above to, or upon the written order of, the
person exercising the Option.  In the event the Option is exercised by any
person after the death or disability (as determined in accordance with Section
22(e)(3) of the Code) of the Optionee, the notice shall be accompanied by
appropriate proof of the right of such person to exercise the Option.  All
Common Shares that are purchased upon exercise of the Option as provided herein
shall be fully paid and non-assessable.


Upon exercise of the Option, Optionee shall be responsible for all employment
and income taxes then or thereafter due (whether Federal, State or local), and
if the Optionee does not remit to the Company sufficient cash (or, with the
consent of the Committee, Common Shares) to satisfy all applicable withholding
requirements, the Company shall be entitled to satisfy any withholding
requirements for any such tax by disposing of Common Shares at exercise,
withholding cash from Optionee’s salary or other compensation or such other
means as the Committee considers appropriate to the fullest extent permitted by
applicable law.  Nothing in the preceding sentence shall impair or limit the
Company’s rights with respect to satisfying withholding obligations under
Section 8.5 of the Plan.


 
2

--------------------------------------------------------------------------------

 
 
6.            Non-Transferability of Option .  This Option is not assignable or
transferable, in whole or in part, by the Optionee other than by will or by the
laws of descent and distribution.  During the lifetime of the Optionee, the
Option shall be exercisable only by the Optionee or, in the event of his or her
disability, by his or her guardian or legal representative.


7.            Change in Control.  (a)  For purposes of this Option Agreement,
unless otherwise defined in an agreement between the Company and the Optionee, a
Change in Control shall be deemed to have occurred if:


(i)           a tender offer (or series of related offers) shall be made and
consummated for the ownership of 50% or more of the outstanding voting
securities of the Company, unless as a result of such tender offer more than 50%
of the outstanding voting securities of the surviving or resulting corporation
shall be owned in the aggregate by the stockholders of the Company (as of the
time immediately prior to the commencement of such offer), any employee benefit
plan of the Company or its subsidiaries, and their affiliates;
(ii)           the Company shall be merged or consolidated with another
corporation, unless as a result of such merger or consolidation more than 50% of
the outstanding voting securities of the surviving or resulting corporation
shall be owned in the aggregate by the stockholders of the Company (as of the
time immediately prior to such transaction), any employee benefit plan of the
Company or its subsidiaries, and their affiliates;
(iii)           the Company shall sell substantially all of its assets to
another corporation that is not wholly owned by the Company, unless as a result
of such sale more than 50% of such assets shall be owned in the aggregate by the
stockholders of the Company (as of the time immediately prior to such
transaction), any employee benefit plan of the Company or its subsidiaries and
their affiliates; or
(iv)           a Person (as defined in the Plan) shall acquire 50% or more of
the outstanding voting securities of the Company (whether directly, indirectly,
beneficially or of record), unless as a result of such acquisition more than 50%
of the outstanding voting securities of the surviving or resulting corporation
shall be owned in the aggregate by the stockholders of the Company (as of the
time immediately prior to the first acquisition of such securities by such
person), any employee benefit plan of the Company or its subsidiaries, and their
affiliates.


(b)  If, at any time, the Company shall effect a Change in Control transaction,
then, on the date of the occurrence of such Change in Control transaction, the
Option shall immediately vest.


(c)  Notwithstanding the foregoing, if Change in Control is defined in an
agreement between the Company and the Optionee, then, with respect to such
Optionee and the Option, Change in Control shall have the meaning ascribed to it
in such agreement.


8.            Termination of Employment.  If the Optionee’s employment with or
service to the Company and all Related Corporations is terminated by the
Optionee for any reason other than death, Disability or Normal or Early
Retirement or Good Reason, the Option shall thereupon terminate, except that the
portion of any Option that was exercisable on the date of such termination of
employment or service may be exercised for the balance of such Option’s
term.  The transfer of an Optionee from the employ of or service to the Company
to the employ of or service to a Related Corporation, or vice versa, or from one
Related Corporation to another, shall not be deemed to constitute a termination
of employment or service for purposes of the Option Agreement.
 
(a)  In the event that the Optionee’s employment or service with the Company and
all Related Corporations is terminated by the Company or any Related
Corporations for “cause” any unexercised portion of any Option shall immediately
terminate in its entirety.  For purposes hereof, unless otherwise defined in an
employment agreement between the Company and the Optionee, “Cause” shall exist
upon a good-faith determination by the Board of Directors, following a hearing
before the Board of Directors at which the Optionee was represented by counsel
and given an opportunity to be heard, that such Optionee has been accused of
fraud, dishonesty or act detrimental to the interests of the Company or any
Related Corporation of Company or that the Optionee has been accused of or
convicted of an act of willful and material embezzlement or fraud against the
Company or of a felony under any state or federal statute; provided, however,
that it is specifically understood that “Cause” shall not include any act of
commission or omission in the good-faith exercise of the Optionee’s business
judgment as a director, officer or employee of the Company, as the case may be,
or upon the advice of counsel to the Company.  Notwithstanding the foregoing, if
Cause is defined in an employment agreement between the Company and the
Optionee, then, with respect to such Optionee, Cause shall have the meaning
ascribed to it in such employment agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
(b) In the event that an Optionee is removed as a director, officer or employee
by the Company at any time other than for “Cause” or resigns as a director,
officer or employee for “Good Reason” the Option granted to such Optionee shall
immediately vest in full.  Such Option may be exercised at any time within one
(1) year after the date the Optionee ceases to be a director, officer or
employee, or the date on which the Option otherwise expires by its terms;
whichever period is shorter, at which time the Option shall terminate; provided,
however, if the Optionee dies before the Options terminate and are no longer
exercisable, the terms and provisions of Section 11 shall control.  For purposes
of this Section 8(b), and unless otherwise defined in an employment agreement
between the Company and the relevant Optionee, Good Reason shall exist upon the
occurrence of the following:


(A) the assignment to Optionee of any duties inconsistent with the position in
the Company that Optionee held immediately prior to the assignment;

(B) a Change in Control resulting in a significant adverse alteration in the
status or conditions of Optionee’s participation with the Company or other
nature of Optionee’s responsibilities from those in effect prior to such Change
in Control, including any significant alteration in Optionee’s responsibilities
immediately prior to such Change in Control; and


(C) the failure by the Company to continue to provide Optionee with benefits
substantially similar to those enjoyed by Optionee prior to such failure.

Notwithstanding the foregoing, if Good Reason is defined in an employment
agreement between the Company and the relevant Optionee, then, with respect to
such Optionee, Good Reason shall have the meaning ascribed to it in such
employment agreement.


9.            Disability.  If the Optionee’s employment with or service to the
Company and all Related Corporations terminates by reason of Disability (as
defined below), then any Option held by the Optionee may thereafter be
exercised, to the extent it was exercisable at the time of termination due to
Disability (or on such accelerated basis as the Committee shall determine at or
after grant), but may not be exercised after ninety (90) days after the date of
such termination of employment or service or the expiration of the stated term
of such Option, whichever period is shorter; provided, however, that, if the
Optionee dies within such ninety (90) day period, any unexercised Option held by
the Optionee shall thereafter be exercisable to the extent to which it was
exercisable at the time of death for a period of one (1) year after the date of
such death or for the stated term of such Option, whichever period is
shorter.  “Disability” shall mean an Optionee’s total and permanent disability;
provided, that if Disability is defined in an employment agreement between the
Company and the Optionee, Disability shall have the meaning ascribed to it in
such employment agreement.


10.           Retirement.  If the Optionee’s employment with or service to the
Company and all Related Corporations terminates by reason of Normal or Early
Retirement (as such terms are defined below), the Option held by the Optionee
may thereafter be exercised to the extent it was exercisable at the time of such
Retirement, but may not be exercised after ninety (90) days after the date of
such termination of employment or service or the expiration of the stated term
of such Option, whichever date is earlier; provided, however, that, if the
Optionee dies within such ninety (90) day period, any unexercised Option held by
such Optionee shall thereafter be exercisable, to the extent to which it was
exercisable at the time of death, for a period of one (1) year after the date of
such death or for the stated term of such Option, whichever period is shorter.

For purposes of this Section 10, “Normal Retirement” shall mean retirement from
active employment with the Company or any subsidiary on or after the normal
retirement date specified in the applicable Company or subsidiary pension plan
or if no such pension plan, age 65, and “Early Retirement” shall mean retirement
from active employment with the Company or and Related Corporations pursuant to
the early retirement provisions of the applicable Company or and all Related
Corporations pension plan or if no such pension plan, age 55.


 
4

--------------------------------------------------------------------------------

 
11.           Death.  If the Optionee’s employment with or service to the
Company and all Related Corporations terminates by reason of death, the Option
shall immediately vest in full and may thereafter be exercised by the legal
representative of the estate or by the legatee of the Optionee under the will of
the Optionee until the expiration of the stated term of such Option as provided
under the Plan.


12.          Securities Matters.  (a)  If, at any time, counsel to the Company
shall determine that the listing, registration or qualification of the Common
Shares subject to the Option upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental or regulatory body,
or that the disclosure of non-public information or the satisfaction of any
other condition is necessary as a condition of, or in connection with, the
issuance or purchase of Common Shares hereunder, such Option may not be
exercised, in whole or in part, unless such listing, registration,
qualification, consent or approval, or satisfaction of such condition shall have
been effected or obtained on conditions acceptable to the Board of
Directors.  The Company shall be under no obligation to apply for or to obtain
such listing, registration or qualification, or to satisfy such condition.  The
Committee shall inform the Optionee in writing of any decision to defer or
prohibit the exercise of an Option.  During the period that the effectiveness of
the exercise of an Option has been deferred or prohibited, the Optionee may, by
written notice, withdraw the Optionee’s decision to exercise and obtain a refund
of any amount paid with respect thereto.


 (b)         The Company may require: (i) the Optionee (or any other person
exercising the Option in the case of the Optionee’s death or Disability) as a
condition of exercising the Option, to give written assurances, in substance and
form satisfactory to the Company, to the effect that such person is acquiring
the Common Shares subject to the Option for his or her own account for
investment and not with any present intention of selling or otherwise
distributing the same, and to make such other representations or covenants; and
(ii) that any certificates for Common Shares delivered in connection with the
exercise of the Option bear such legends, in each case as the Company deems
necessary or appropriate, in order to comply with federal and applicable state
securities laws, to comply with covenants or representations made by the Company
in connection with any public offering of its Common Shares or otherwise.  The
Optionee specifically understands and agrees that the Common Shares, if and when
issued upon exercise of the Option, may be “restricted securities,” as that term
is defined in Rule 144 under the Securities Act of 1933 and, accordingly, the
Optionee may be required to hold the shares indefinitely unless they are
registered under such Securities Act of 1933, as amended, or an exemption from
such registration is available.


 (c)         The Optionee shall have no rights as a shareholder with respect to
any Common Shares covered by the Option (including, without limitation, any
rights to receive dividends or non-cash distributions with respect to such
shares) until the date of issue of a stock certificate to the Optionee for such
Common Shares.  No adjustment shall be made for dividends or other rights for
which the record date is prior to the date such stock certificate is issued.


13.          Governing Law .  This Option Agreement shall be governed by the
applicable Code provisions to the maximum extent possible.  Otherwise, the laws
of the State of Delaware (without reference to the principles of conflict of
laws) shall govern the operation of, and the rights of the Optionee under, the
Plan and Options granted thereunder.


[SIGNATURE PAGE FOLLOWS]


 
5

--------------------------------------------------------------------------------

 
 
 


IN WITNESS WHEREOF, the parties hereto have duly executed this Nonqualified
Stock Option Agreement as of the 7th day of February, 2014.
 

 
CALIFORNIA GOLD CORP.
         
 
By:
/s/ James D. Davidson       Name: James D. Davidson       Title:   Chief
Executive Officer          

             
 
 
/s/ William D. Meadow      
Optionee – William D. Meadow
                 

 
 
 
6

--------------------------------------------------------------------------------

 
 


CALIFORNIA GOLD CORP.
2014 EQUITY INCENTIVE PLAN


Notice of Exercise of Nonqualified Stock Option


I hereby exercise the nonqualified stock option granted to me pursuant to the
Nonqualified Stock Option Agreement dated as of February __, 2014, by California
Gold Corp. (the “Company”), with respect to the following number of shares of
the Company’s common stock (“Shares”), par value $0.001 per Share, covered by
said option:
 
Number of Shares to be purchased:
_______
   
Purchase price per Share:
$_______
   
Total purchase price:
$_______

 
___
A.
Enclosed is cash or my certified check, bank draft, or postal or express money
order in the amount of $__________ in full/partial [circle one] payment for such
Shares;



and/or


___
B.
Enclosed is/are _______ Share(s) with a total fair market value of $_______ on
the date hereof in full/partial [circle one] payment for such Shares;



and/or


___
C.
I have provided notice to _________ [ insert name of broker] , a broker, who
will render full/partial [circle one] payment for such Shares.   [Optionee
should attach to the notice of exercise provided to such broker a copy of this
Notice of Exercise and irrevocable instructions to pay to the Company the full
exercise price.]



and/or


___
D.
I elect to satisfy the payment for Shares purchased hereunder by having the
Company withhold newly acquired Shares pursuant to the exercise of the Option.



Please have the certificate or certificates representing the purchased Shares
registered in the following name or names * :
                                            ; and sent to
                                                 .
 
DATED: ____________ __, 20__
         
Optionee’s Signature
 

 
* Certificates may be registered in the name of the Optionee alone or in the
joint names (with right of survivorship) of the Optionee and his or her spouse.


7

--------------------------------------------------------------------------------